Order filed August 13, 2019




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-18-00690-CV
                                     ____________

               KEEBLE LOVALL AND LIZ YOUNG, Appellants

                                           V.

    U.S. BANK NATIONAL ASSOCIATION, NOT IN IT'S INDIVIDUAL
        CAPACITY BUT SOLEY AS TRUSTEE FOR THE RMAC TRUST,
                      SERIES 2016-CTT, Appellee


                 On Appeal from the County Court at Law No. 5
                           Fort Bend County, Texas
                    Trial Court Cause No. 18-CCV-061841

                                         ORDER

      This case was reinstated on May 16, 2019 and the brief was ordered due on
June 17, 2019. On August 6, 2019, this court ordered appellants to file their brief
by August 16, 2019. This court has since become aware that appellants have not
filed the clerk’s record in this case.

      Accordingly, the clerk’s record is due September 12, 2019 and appellants’
brief will be due 30 days after the clerk’s record is filed.

                                     PER CURIAM